Exhibit 10.5

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “IP Security Agreement”),
dated as of September 15, 2020, is made by LiveXLive Media, Inc., a Delaware
corporation (the “Company”), and the other Debtors a party hereto (together with
the Company, each individually a “Debtor” and collectively, the “Debtors”), in
favor of the holder(s) of the Company’s 8.5% Original Issue Discount Secured
Notes due September 15, 2022, in the original aggregate principal amount of
$15,000,000 (collectively, the “Note”) that is a signatory hereto, and its
endorsees, transferees and assigns (collectively, the “Secured Party”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in, or by reference in, the Security Agreement (as
defined below).

 

RECITALS

 

WHEREAS, pursuant to that certain the Securities Purchase Agreement, dated as of
July 2, 2020, as amended on July 30, 2020, among the Company and the Secured
Party (as amended, modified or supplemented from time to time, the “Purchase
Agreement”), the Secured Party has agreed to extend the loans to the Company
evidenced by the Note;

 

WHEREAS, in order to induce the Secured Party to extend the loans evidenced by
the Note, each Debtor has agreed to execute and deliver to the Secured Party
that certain Security Agreement dated as of September 15, 2020 (as amended,
modified or supplemented from time to time, the “Security Agreement”), in favor
of the Secured Party to grant the Secured Party a security interest in certain
property of the Debtors to secure the prompt payment, performance and discharge
in full of all of the Debtors obligations under the Note and the other
Transaction Documents (as defined in the Purchase Agreement); and

 

WHEREAS, under the terms of the Security Agreement, the Debtors have granted a
security interest to the Secured Party, in, among other property, certain
intellectual property of the Debtors, and agreed to execute and deliver this IP
Security Agreement, for recording with national, federal and state government
authorities, including, but not limited to, the United States Patent and
Trademark Office and the United States Copyright Office.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Debtors and the Secured Party hereby agree as follows:

 

1. Grant of Security. The Debtors hereby pledge and grant to the Secured Party a
security interest in and to all of the right, title and interest of the Debtors
in, to and under the following, wherever located, and whether now existing or
hereafter arising or acquired from time to time (the “IP Collateral”):

 

(a) the patents and patent applications set forth in Schedule 1 hereto and all
reissues, divisions, continuations, continuations-in-part, renewals, extensions
and re-examinations thereof and amendments thereto (the “Patents”);

 

 

 

 

(b) the trademark registrations and applications set forth in Schedule 2 hereto,
together with the goodwill connected with the use of and symbolized thereby and
all extensions and renewals thereof (the “Trademarks”), excluding only United
States of America intent-to-use trademark applications to the extent that and
solely during the period in which the grant of a security interest therein would
impair, under applicable federal law, the registrability of such applications or
the validity or enforceability of registrations issuing from such applications;

 

(c) all internet domain name registrations and social media accounts or user
names (including “handles”) incorporating the Trademarks or owned by each Debtor
(“Domain Name Registrations”), including the Domain Name Registrations set forth
on Schedule 3 hereto;

 

(d) the copyright registrations and applications set forth in Schedule 4 hereto,
and all extensions and renewals thereof (the “Copyrights”);

 

(e) all rights of any kind whatsoever of any Debtor accruing under any of the
foregoing provided by applicable law of any jurisdiction, by international
treaties and conventions and otherwise throughout the world;

 

(f) any rights in patents and patent applications, trademark registrations and
applications, copyright registrations and applications, domain name
registration, social media accounts, and designs licensed to any Debtor, set
forth in Schedule 5 hereto;

 

(g) any and all royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the foregoing; and

 

(h) any and all claims and causes of action, with respect to any of the
foregoing, whether occurring before, on or after the date hereof, including all
rights to and claims for damages, restitution and injunctive and other legal and
equitable relief for past, present and future infringement, dilution,
misappropriation, violation, misuse, breach or default, with the right but no
obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.

 

2. Recordation. Each Debtor authorizes the Commissioner for Patents, the
Commissioner for Trademarks and the Register of Copyrights and any other
government officials in any jurisdiction to record and register this IP Security
Agreement upon request by the Secured Party.

 

3. Transaction Documents. This IP Security Agreement has been entered into
pursuant to and in conjunction with the Security Agreement, which is hereby
incorporated by reference. The provisions of the Security Agreement shall
supersede and control over any conflicting or inconsistent provision herein. The
rights and remedies of the Secured Party with respect to the IP Collateral are
as provided by the Security Agreement and the other Transaction Documents, and
nothing in this IP Security Agreement shall be deemed to limit such rights and
remedies.

 

4. Execution in Counterparts. This IP Security Agreement may be executed by one
or more of the parties to this IP Security Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

2

 

 

5. Successors and Assigns. This IP Security Agreement will be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

6. Governing Law and Venue. Except to the extent mandatorily governed by the
jurisdiction or situs where the IP Collateral is located, all questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware, without regard to the principles of
conflicts of law thereof. Except to the extent mandatorily governed by the
jurisdiction or situs where the IP Collateral is located, each party hereto
agrees that all proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this IP Security Agreement (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the County of
New Castle, Delaware (the “Delaware Courts”). Except to the extent mandatorily
governed by the jurisdiction or situs where the IP Collateral is located, each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
Delaware Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such proceeding is improper. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under the Purchase Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

7. Waiver of Jury Trial. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this IP Security Agreement
or the transactions contemplated hereby.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this IP Security Agreement to
be duly executed on the day and year first above written.

 

DEBTORS:

 

LIVEXLIVE MEDIA, INC.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: CEO  

 

SLACKER, INC.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: CEO  

 

LIVEXLIVE, CORP.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: CEO  

 

LXL STUDIOS, INC.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: CEO  

 

LXL INFLUENCERS, INC.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: CEO  

 

[Debtors’ signature page continues on the following page]

 

4

 

 

LIVEXLIVE EVENTS, LLC

 

By: /s/ Jerome N. Gold     Name: Jerome N. Gold     Title: Executive Vice
President  

 

REACT PRESENTS, LLC

 

By: /s/ Jerome N. Gold     Name: Jerome N. Gold     Title: Authorized Signatory
 

 

SPRING AWAKENING, LLC

 

By: /s/ Jerome N. Gold     Name: Jerome N. Gold     Title: Authorized Signatory
 

 

SUMMER SET MUSIC AND CAMPING FESTIVAL, LLC

 

By: /s/ Jerome N. Gold     Name: Jerome N. Gold     Title: Authorized Signatory
 

 

LIVEXLIVE PODCASTONE, INC.

 

By: /s/ Jerome N. Gold     Name: Jerome N. Gold     Title: Executive Vice
President  

 

COURTSIDE GROUP, INC.

 

By: /s/ Norman Pattiz     Name: Norman Pattiz     Title: Executive Chairman  

 

[Debtors’ signature page continues on the following page]

 

5

 

 

COURTSIDE, LLC

 

By: /s/ Norman Pattiz     Name: Norman Pattiz     Title: Executive Chairman  

 

PODCASTONE SALES, LLC

 

By: /s/ Norman Pattiz     Name: Norman Pattiz     Title: Executive Chairman  

 

KOKO (CAMDEN) HOLDINGS (US), INC.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: Executive Chairman
and President  

 

LIVEXLIVE TICKETS, INC.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: Authorized
Signatory  

 

[Secured Party’s signature page continues on the following page]

 

6

 

 

SECURED PARTY:

 

HARVEST SMALL CAP PARTNERS, L.P.

 

By: /s/ Jeffrey Osher     Name: Jeffrey Osher     Title: Managing Member  

 

HARVEST SMALL CAP PARTNERS MASTER, LTD.

 

By: /s/ Jeffrey Osher     Name: Jeffrey Osher     Title: Managing Member  

 

 

7

 

